UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4932


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MICHAEL RAY JOHNSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00400-TDS-1)


Submitted:   May 20, 2014                     Decided:   May 29, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Michael   A.   DeFranco,   Assistant  United   States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Ray Johnson, Jr., appeals the district court’s

judgment revoking his supervised release and imposing a twenty-

four-month        prison      term.         Johnson    challenges      this       sentence,

arguing that it is substantively unreasonable.                       We affirm.

              A     district     court      has     broad   discretion      to    impose     a

sentence upon revoking a defendant’s supervised release.                             United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                              We will

affirm a sentence imposed after revocation of supervised release

if    it    is    within      the     applicable       statutory     maximum       and     not

“plainly unreasonable.”               United States v. Crudup, 461 F.3d 433,

437,       439-40      (4th    Cir.     2006).         In   determining          whether     a

revocation sentence is plainly unreasonable, we first assess the

sentence         for     unreasonableness,           “follow[ing]         generally        the

procedural and substantive considerations that we employ in our

review of original sentences.”                 Id. at 438.

              A        supervised          release      revocation         sentence         is

procedurally           reasonable     if    the    district    court   considered          the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the    18    U.S.C.      §    3553(a)      (2012)    factors    it   is    permitted        to

consider in a supervised release revocation case.                                18 U.S.C.

§ 3583(e) (2012); Crudup, 461 F.3d at 439.                         Such a sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

                                               2
imposed, up to the statutory maximum.                          Crudup, 461 F.3d at 440.

Only    if    a     sentence         is   found        procedurally        or    substantively

unreasonable        will        we    “then      decide       whether      the     sentence     is

plainly      unreasonable.”               Id.    at    439.        A    sentence    is   plainly

unreasonable if it is clearly or obviously unreasonable.                                 Id.

              In this case, Johnson was sentenced to the applicable

statutory maximum sentence of two years of imprisonment, see 18

U.S.C. § 3583(e)(3) (2012), and Johnson does not assert that the

district      court     committed          any    procedural           errors.      Rather,     he

claims that his sentence is substantively unreasonable because

it is “greater than necessary,”                        18 U.S.C. § 3553(a) (2012), to

achieve the purposes of sentencing.

              Upon review of the parties’ briefs and the record, we

conclude      that      the      twenty-four-month             prison       sentence,      which

represents an upward variance from the advisory policy statement

range   of     eight       to    fourteen         months      of       imprisonment,     is    not

substantively unreasonable.                     When a district court has imposed a

variant sentence, we consider the reasonableness of imposing a

variance      and    the    extent        of     the    variance.          United    States     v.

Tucker, 473 F.3d 556, 561 (4th Cir. 2007).                                “Generally, if the

reasons justifying the variance are tied to § 3553(a) and are

plausible,        the   sentence           will       be   deemed        reasonable.”          Id.

(internal quotation marks and citation omitted).                                   We conclude

that the district court adequately explained its sentence and

                                                  3
appropriately     relied   on   the   relevant     §    3553(a)      factors   in

imposing the upward variance sentence, and that the twenty-four-

month sentence is reasonable.

           We therefore affirm the district court’s judgment.                  We

dispense   with     oral   argument    because     the       facts   and   legal

contentions   are   adequately    presented   in       the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      4